          Case 2:18-cv-04772-JMV-JBC Document 124 Filed 02/02/21 Page 1 of 1 PageID: 7260


                           CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                     COUNSELLORS AT LAW
                                                                         _____________
                                                                                              FRANCIS C. HAND
CHARLES C. CARELLA                  JAMES T. BYERS                 5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                          AVRAM S. EULE                          WILLIAM SQUIRE
                                                                  ROSELAND, N.J. 07068-1739   CHRISTOPHER H. WESTRICK*
PETER G. STEWART                    A. RICHARD ROSS                                                                                  STEPHEN R. DANEK
JAN ALAN BRODY                      CARL R. WOODWARD, III
                                                                    PHONE (973) 994-1700      JAMES A. O’BRIEN III**                 DONALD A. ECKLUND
JOHN M. AGNELLO                     MELISSA E. FLAX                   FAX (973) 994-1744                                             MEGAN A. NATALE
                                                                                              OF COUNSEL
CHARLES M. CARELLA                  DAVID G. GILFILLAN               www.carellabyrne.com                                            ZACHARY S. BOWER+
JAMES E. CECCHI                     G. GLENNON TROUBLEFIELD                                                                          MICHAEL CROSS
                                                                                              *CERTIFIED BY THE SUPREME COURT OF
                                    BRIAN H. FENLON                                           NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                                                                     CHRISTOPHER J. BUGGY
JAMES D. CECCHI (1933-1995)         LINDSEY H. TAYLOR                                         **MEMBER NY AND MA BARS ONLY           JOHN V. KELLY III
JOHN G. GILFILLAN III (1936-2008)   CAROLINE F. BARTLETT                                                                             MICHAEL A. INNES
ELLIOT M. OLSTEIN (1939-2014)
                                                                                                                                     +MEMBER FL BAR ONLY

                                                                  February 2, 2021

             By ECF
             Honorable James B. Clark, III, U.S.M.J.
             Martin Luther King Building & U.S. Courthouse
             50 Walnut Street
             Newark, NJ 07101

             Re: In re Celgene Corporation Securities Litigation, Case No. 2:18‐cv‐04772‐JMV‐JBC

             Dear Judge Clark:

                    We, along with Lead Counsel and our co‐counsel, represent Lead Plaintiff AMF
             Pensionsförsäkring AB (“Plaintiff”) and the certified Class in the above‐referenced
             action. We write to update Your Honor concerning the parties’ dispute regarding
             additional document custodians. Following the status conference on January 26, 2021,
             the parties reached an agreement that resolves this dispute. In light of the parties’
             agreement, Plaintiff will not be filing its motion to compel. See ECF No. 118.

                   We thank Your Honor for the Court’s attention to this matter. If Your Honor has
             any questions, we are available at your convenience.


                                                                 Respectfully submitted,

                                                               CARELLA, BYRNE, CECCHI,
                                                              OLSTEIN, BRODY & AGNELLO

                                                                  By /s/ James E. Cecchi
                                                                     JAMES E. CECCHI

             cc:          All Counsel of Record (by ECF).
